Laughlin, J. (dissenting):
I am of opinion that, since this action affected the right to the possession, of the building of the adjacent premises, which unlawfully projected into the street,- the common-law. doctrine of Us pendens .applies,, and the purchaser took title subject-’to the right of the plaintiff to-have-the nuisance abated, and that either he is . obliged to- suffer defendant to abate it or he may be compelled' to. abate it himself.
Judgment reversed, new trial ordered, costs to appellant to. abide -event. " ■ " '